Appeal from an order
of the Supreme Court, Onondaga County (Kevin G. Young, J.), entered January 17, 2014. The order, among other things, directed defendant pay the sum of $44,977.34 to plaintiff’s attorney.
It is hereby ordered that the order so appealed from is unanimously modified on the law by vacating the award of sanctions and reducing the award of attorney’s fees to $38,646.79, and as modified the order is affirmed without costs.
Same memorandum as in Sheridan v Sheridan ([appeal No. 1] 129 AD3d 1567 [2015]).
Present — Centra, J.P., Peradotto, Carni, Sconiers and DeJoseph, JJ.